726 N.W.2d 422 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony WITHERSPOON, Defendant-Appellant.
Docket No. 132368, COA No. 269172.
Supreme Court of Michigan.
February 5, 2007.
On order of the Court, the application for leave to appeal the October 11, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MARILYN J. KELLY, J., would request the prosecutor to provide proof of service of the amended information.